internal_revenue_service number release date date cc el ct-120939-98 uil memorandum for assistant regional_counsel ct northeast region from barry j finkelstein assistant chief_counsel criminal tax cc el ct subject this responds to your recent e-mail regarding the case as you know the tax_division declined a search warrant request in this case based in part on their conclusion that there had been disclosure violations arising from the manner in which a cid special_agent brought together an informant and assistant united_states attorney this office became involved for we were lead to believe what occurred herein might be standard practice in the new england district to assist us we requested disclosure litigation dl to provide us an opinion discussing whether they concurred with the tax division’s conclusion as set forth in the enclosed memorandum although dl is not as critical as the tax_division is about what occurred they suggest caution in this area and speculate whether the special_agent has disclosed is disclosing or will disclose return_information in following these practices since then the service has suffered two set backs in the ci disclosure arena - gandy and payne the result is that although we might believe the tax_division is overly conservative we are not in a position to challenge their conclusion in fact it might be that being conservative is not inappropriate if you have any further questions please contact chris monica on enclsoure
